
	
		II
		Calendar No. 994
		110th CONGRESS
		2d Session
		S. 3017
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2008
			Mr. Levin (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate the Beaver Basin Wilderness at Pictured
		  Rocks National Lakeshore in the State of Michigan.
	
	
		1.Short titleThis Act may be cited as the
			 Beaver Basin Wilderness
			 Act.
		2.FindingsCongress finds that—
			(1)since 1981, the National Park Service has
			 managed the land designated as the Beaver Basin Wilderness by section 4(a) as a
			 backcountry and wilderness area;
			(2)the land designated by section 4(a) as the
			 Wilderness comprises approximately 16 percent of the area of Pictured Rocks
			 National Lakeshore;
			(3)the decision to propose this portion of the
			 National Lakeshore as wilderness was made after 5 years of planning, which
			 involved extensive public involvement and culminated in the approval of a new
			 general management plan in 2004; and
			(4)the fundamental
			 manner in which the land designated as Wilderness by section 4(a) is managed
			 for purposes of access, public use, and enjoyment will not change as a result
			 of this designation.
			3.DefinitionsIn this Act:
			(1)Line of
			 demarcationThe term line of demarcation means the
			 point on the bank or shore at which the surface waters of Lake Superior meet
			 the land or sand beach, regardless of the level of Lake Superior.
			(2)MapThe
			 term map means the map entitled Pictured Rocks National
			 Lakeshore Beaver Basin Wilderness Boundary, numbered 625/80,051, and
			 dated April 10, 2007.
			(3)National
			 LakeshoreThe term National Lakeshore means the
			 Pictured Rocks National Lakeshore.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)WildernessThe
			 term Wilderness means the Beaver Basin Wilderness designated by
			 section 4(a).
			4.Designation of
			 Beaver Basin Wilderness
			(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the land described in subsection (b) is designated as wilderness and as
			 a component of the National Wilderness Preservation System, to be known as the
			 Beaver Basin Wilderness.
			(b)Description of
			 landThe land referred to in subsection (a) is the land and
			 inland water comprising approximately 11,740 acres within the National
			 Lakeshore, as generally depicted on the map.
			(c)Boundary
				(1)Line of
			 demarcationThe line of demarcation shall be the boundary for any
			 portion of the Wilderness that is bordered by Lake Superior.
				(2)Surface
			 waterThe surface water of Lake Superior, regardless of the
			 fluctuating lake level, shall be considered to be outside the boundary of the
			 Wilderness.
				(d)Map and legal
			 description
				(1)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
				(2)Legal
			 descriptionAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a legal description of the boundary of the Wilderness.
				(3)Force and
			 effectThe map and the legal description submitted under
			 paragraph (2) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct any clerical or typographical errors in
			 the map and legal description.
				5.Administration
			(a)ManagementSubject
			 to valid existing rights, the Wilderness shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
				(1)any reference in
			 that Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
				(2)with respect to
			 land administered by the Secretary, any reference in that Act to the Secretary
			 of Agriculture shall be considered to be a reference to the Secretary.
				(b)Use of electric
			 motorsThe use of boats powered by electric motors on Little
			 Beaver and Big Beaver Lakes may continue, subject to any applicable laws
			 (including regulations).
			6.EffectNothing in this Act—
			(1)modifies, alters,
			 or affects any treaty rights;
			(2)alters the
			 management of the water of Lake Superior within the boundary of the Pictured
			 Rocks National Lakeshore in existence on the date of enactment of this Act;
			 and
			(3)prohibits—
				(A)the use of motors
			 on the surface water of Lake Superior adjacent to the Wilderness; or
				(B)the beaching of
			 motorboats at the line of demarcation.
				
	
		1.Short titleThis Act may be cited as the
			 Beaver Basin Wilderness
			 Act.
		2.DefinitionsIn this Act:
			(1)Line of
			 demarcationThe term line of demarcation means the
			 point on the bank or shore at which the surface waters of Lake Superior meet
			 the land or sand beach, regardless of the level of Lake Superior.
			(2)MapThe
			 term map means the map entitled Pictured Rocks National
			 Lakeshore Beaver Basin Wilderness Boundary, numbered 625/80,051, and
			 dated April 16, 2007.
			(3)National
			 LakeshoreThe term National Lakeshore means the
			 Pictured Rocks National Lakeshore.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)WildernessThe
			 term Wilderness means the Beaver Basin Wilderness designated by
			 section 3(a).
			3.Designation of Beaver
			 Basin Wilderness
			(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the land described in subsection (b) is designated as wilderness and as
			 a component of the National Wilderness Preservation System, to be known as the
			 Beaver Basin Wilderness.
			(b)Description of
			 landThe land referred to in subsection (a) is the land and
			 inland water comprising approximately 11,740 acres within the National
			 Lakeshore, as generally depicted on the map.
			(c)Boundary
				(1)Line of
			 demarcationThe line of demarcation shall be the boundary for any
			 portion of the Wilderness that is bordered by Lake Superior.
				(2)Surface
			 waterThe surface water of Lake Superior, regardless of the
			 fluctuating lake level, shall be considered to be outside the boundary of the
			 Wilderness.
				(d)Map and legal
			 description
				(1)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
				(2)Legal
			 descriptionAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a legal description of the boundary of the Wilderness.
				(3)Force and
			 effectThe map and the legal description submitted under
			 paragraph (2) shall have the same force and effect as if included in this Act,
			 except that the Secretary may correct any clerical or typographical errors in
			 the map and legal description.
				4.Administration
			(a)ManagementSubject
			 to valid existing rights, the Wilderness shall be administered by the Secretary
			 in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except
			 that—
				(1)any reference in that Act
			 to the effective date of that Act shall be considered to be a reference to the
			 date of enactment of this Act; and
				(2)with respect to land
			 administered by the Secretary, any reference in that Act to the Secretary of
			 Agriculture shall be considered to be a reference to the Secretary.
				(b)Use of electric
			 motorsThe use of boats powered by electric motors on Little
			 Beaver and Big Beaver Lakes may continue, subject to any applicable laws
			 (including regulations).
			5.EffectNothing in this Act—
			(1)modifies, alters, or
			 affects any treaty rights;
			(2)alters the management of
			 the water of Lake Superior within the boundary of the Pictured Rocks National
			 Lakeshore in existence on the date of enactment of this Act; or
			(3)prohibits—
				(A)the use of motors on the
			 surface water of Lake Superior adjacent to the Wilderness; or
				(B)the beaching of
			 motorboats at the line of demarcation.
				
	
		September 16, 2008
		Reported with an amendment
	
